THORNTON, J.
The husband appeals from that portion of a dissolution decree which awards wife $400 per month permanent spousal support.
The parties, both 50 years of age at the time of the decree, had been married 32 years. Six children were bom to the marriage, all of whom are now married and emancipated. Neither party enjoys good health. The husband is a mobile home repairman and his net salary is about $800 per month. The wife worked during the early years of the marriage in a succession of factories and restaurants but has not been employed for the past 13 years. She claims she is unable to work due to an injury to her arm and various nervous ailments. The extent of her physical disabilities was disputed.
The parties did not accumulate substantial holdings during their marriage. The trial court divided the assets, awarding the larger portion to the wife. The principal asset, proceeds from the sale of real property in the amount of $10,356.99, was divided equally and the husband assumed most of the outstanding obligations in the amount of $1,107.50 exclusive of an encumbrance on a 1973 pickup truck in which there was no equity. The wife also received the proceeds of a $2,600 promissory note which is expected to produce income for her of $50 per month for about seven years.
The wife testified that her monthly expenses would total $339 but that she now lives with her son and requires much less. The husband testified that his monthly expenses were $476.50. The discrepancy is largely attributable to an encumbrance on the 1973 pickup which requires payments of $121.43 per month. Obviously neither of the parties intends to live regally.
ORS 107.105(l)(c) provides statutory standards to be applied in determining the amount and duration of *600spousal support in cases where spousal support is appropriate. ORS 107.105(l)(c) provides in part:
"* * * In making * * * [a] support order, the court shall consider the following matters:
"(A) The duration of the marriage;
"(B) The ages of the parties;
"(C) Their health and conditions;
"(D) Their work experience and earning capacities;
"(E) Their financial conditions, resources and property rights;
"(F) The provisions of the decree relating to custody of the minor children of the parties;
"(G) The ages, health and dependency conditions of the children of the parties, or either of them; and
"(H) Such other matters as the court shall deem relevant.”
See also, Kitson and Kitson, 17 Or App 648, 523 P2d 575, Sup Ct review denied (1974).
We conclude that the award of permanent spousal support in the amount of one-half of the husband’s net salary is excessive. Our conclusion stems from the following considerations and assumes that the wife will be unable to work, an assumption disputed in the record and which no specific finding supports:
(1) The wife received the bulk of the assets;
(2) The wife received, in the form of a $2,600, eight and one-half percent per annum promissory note, a $50 per month award for about seven years;
(3) The testimony establishes that the husband has more obligations and debts than the wife and therefore more living expenses;
(4) An award of 50 percent of the husband’s net wage encourages support defaults, see, Hockema v. Hockema, 18 Or App 273, 524 P2d 1238 (1974);
(5) The general impression that, when spousal support alone is at issue, a person should be entitled to *601more than one-half the product of the labor on which the support is based.
We find that an award of $250 per month spousal support, extending until the wife dies or remarries, adequately adjusts the equities between the parties and provides the wife, when taken together with the proceeds of the promissory note, a livable if lean circumstance.
Affirmed as modified. No costs to either party.